Opinion by
Kincheloe, J.
The sample consisted of a sheet of paper about 19 by 30 inches with one side lithographed with colored designs suggestive of Christmas time. There was no evidence as to the chief use of the merchandise immediately before the enactment of the Tariff Act of 1930. United States v. Tower (26 C. C. P. A. 1,. T. D. 49534) cited.' The provision of paragraph 1409 for wrapping paper being an eo nomine designation by use, it was held that failure of any proof to establish chief use of the merchandise for wrapping purposes at the time of the passage of the present tariff act is fatal to the plaintiff’s claim. The protests were therefore overruled.